Citation Nr: 1113971	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for glomerulonephritis with hematuria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from August 1966 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the Veteran currently suffers from tinnitus.

2.  There is no competent evidence of record showing that the Veteran currently suffers from chronic bronchitis.

3.  There is no competent evidence of record showing that the Veteran currently suffers from glomerulonephritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for entitlement to service connection for glomerulonephritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As an initial matter, the Board points out that the Veteran was previously denied service connection for prostatitis and that issue is currently not on appeal.  

Service treatment records show that the Veteran was treated for having blood in his urine, or hematuria, during service in February 1967.  At that time, the initial diagnostic impressions included hematuria "etiol[ogy] ?" and "R[ule]	`  O[ut]" glomerulonephritis.  In a March 1967 note, the Veteran's history of hematuria and burning urination which began three weeks prior was noted and following diagnostic testing, he was diagnosed as having prostatitis.  On separation, it was noted that the Veteran had hematuria secondary to prostatitis with no sequelae.  

The Veteran is currently claiming service connection for glomerulonephritis, which he asserts is documented in service.  Glomerulonephritis was noted as a provisional diagnosis in service, but upon further testing, the Veteran's hematuria was attributed to prostatitis.  Furthermore, the record does not contain a current diagnosis of glomerulonephritis.  In fact, post-service medical evidence is entirely negative for any competent evidence of the clinical presence of this condition.  In addition, the record does not contain any evidence of treatment for any complaints or symptoms of glomerulonephritis.  The record does show that the Veteran was treated for hematuria following service; however, hematuria was treated in connection with benign prostatic hypertrophy and not glomerulonephritis.  The only current evidence of the existence of this disability is the Veteran's own statements.  In the absence of any competent evidence of current glomerulonephritis, the Board must conclude the Veteran does not currently suffer from this disability.  A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. 223.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection for glomerulonephritis in June 2008.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Likewise, the record does not contain a current diagnosis of tinnitus or chronic bronchitis.  In fact, post-service medical evidence is entirely negative for any competent evidence of the clinical presence of these conditions.  In addition, the record does not contain any evidence of treatment for any complaints or symptoms of these conditions.  Service treatment records do show that the Veteran was treated for an upper respiratory infection and bronchitis in June 1970.  Although the Veteran indicated that he had a chronic cough on separation, physical examination of the lungs and chest was normal.  The only current evidence of the existence of these disabilities is the Veteran's own statements.  In the absence of any competent evidence of current tinnitus or chronic bronchitis, the Board must conclude the Veteran does not currently suffer from these disabilities.  A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. 223.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in June 2008.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by a letter dated in August 2008.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran currently suffers from tinnitus, chronic bronchitis, or glomerulonephritis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board need not obtain records from the Social Security Administration (SSA) in this case.  In correspondence dated November 2007, the Veteran indicated that he was receiving Social Security benefits for his nonservice-connected strokes and heart attacks.  When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records pertain to the disability for which the veteran seeks benefits, relevance is not established.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, based on the Veteran's letter, it does not appear that there are any Social Security Administration records relevant to the current claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for tinnitus is denied.

Service connection for chronic bronchitis is denied.

Service connection for glomerulonephritis with hematuria is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


